                                                                         USDCS~liY-
                                                                         DOCUMENT                             -
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         EL{!CTRONICAILY FILED --

 MARK S. CLARK, individually and on behalf of others
                                                                         DOC#:    ------~
                                                                         DATE FILED:-
                                                                                        .....................
 similarly situated,

                                Plaintiff,                              · 19cv04983 (DP)
                                                                        "'"'
                                                                         ORDER OF
                -against-                                                DISMISSAL
 CORPORATE EXPRESS, INC. (D/B/A CORPORATE
 EXPRESS), et al.,

                                Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act and the New York Labor Law, which is

before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), the parties, having

reached an agreement in principle to resolve the action, have placed their proposed settlement

agreement before this Court for approval. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

1999 (2d Cir. 2015) (requiring judicial fairness review of FLSA settlements). Plaintiff has also

submitted a letter detailing why the parties believe the proposed settlement agreement is fair,

reasonable, and adequate. (Dkt. 26.) This Court has reviewed Plaintiffs submission in order to

determine whether the proposed agreement (Dkt. 26-1, as supplemented by Dkt. 27-1 (page

inadvertently missing from proposed agreement, as originally submitted)) represents a

reasonable compromise of the claims asserted in this action, and, in light of the totality of the

relevant circumstances, including the representations made in Plaintiffs letter, the terms of the

proposed settlement agreement, and this Court's own familiarity with this matter, it is hereby

ORDERED that:
        1.     The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiffs claims in this action and to compensate

Plaintiffs counsel for their legal ~ees, and the agreement is therefore approved.

       2.      The Court notes that this Order does not incorporate the terms of the parties'

settlement agreement. Further, while the proposed settlement agreement refers to "[a]cceptance

of jurisdiction" by this Court as being "a material term" of the parties' agreement (Dkt. 26-1      ,r 8),
the parties have now represented to the Court that they "no longer seek retention of jurisdiction

on this matter for purposes of enforcement," and that they therefore request "that language

regarding retention of jurisdiction be stricken from the settlement agreement" (Dkt. 27). In light

of counsel's representation, the Court will consider the last sentence of paragraph 8 of the

proposed settlement agreement to be deleted by agreement of the parties. Under these

circumstances, the Court has made no independent determination to retain jurisdiction, and

nothing in this Court's approval of the settlement under Cheeks should be construed as such a

determination. See Hendrickson v. United States, 791 F.3d 354, 359-60 (2d Cir. 2015) (finding

that a federal court will retain ancillary jurisdiction to enforce a settlement only where it has

(1) expressly retained jurisdiction over enforcement of the agreement, or (2) incorporated the

terms of the parties' settlement agreement in a court order); see also Mao v. Mee Chi Corp.,

No. 15cvl 799 (JCF), 2016 WL 675432, at *1 (S.D.N.Y. Feb. 11, 2016) (finding no retention of

jurisdiction in the context of judicial approval of an FLSA settlement, on the ground that "[i]t is

not enough that the court somehow have given the settlement its 'judicial imprimatur'" (citing

Hendrickson, 791 F.3d at 358-59)).




                                                  2
       3.      As a result of the Court's approval of the parties' executed settlement agreement,

this action is hereby discontinued with prejudice and without costs or fees to any party. The

Clerk of Court is directed to close this case on the Docket of the Court.

Dated: New York, New York
       March 3, 2020

                                                      SO ORDERED



                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                  3
